Citation Nr: 1234495	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-15 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from February 1971 to January 1973.  He had additional service in the Army National Guard from May 1980 to May 2004.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that denied the above claims.

In July 2012, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the July 2012 hearing, the undersigned clarified the issues on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran asserts that he currently has bilateral hearing loss and tinnitus that are due to his active service.  During his July 2012 hearing, he indicated that during service he spent nearly two years as a gunner on Howitzers, and that the back blast and concussion were extremely loud.  He explained that he would engage in maneuvers about every two weeks, coupled with 30 to 45 overnight missions, wherein he would fire several hundred rounds.  He added that he would sometimes have hearing protection and sometimes not.

The Veteran also explained that following his period of active service, he had 25 years of National Guard service, during which he continued to be exposed to loud noises while working with the 203rd Patriot Missile Battalion.  Specifically, he worked in close proximity to missiles and generators.  He added that while his civilian occupation with the state forestry commission exposed him to occasional noise when fighting forest fires, as he worked in a supervisory capacity, his noise exposure was minimal compared to that of service.  Also, he explained that his recreational noise exposure as a hunter was minimal, and that he had given up hunting approximately 20 years earlier.  The Veteran concluded that his in-service acoustic trauma had resulted in progressively worsening bilateral hearing loss and tinnitus.

The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) confirms that his military occupational specialty (MOS) was a cannon crewmember specialist (13B20).  His Army National Guard personnel records also reveal that he was a First Sergeant with an Air Defense Artillery Regiment.

In a September 2010 Fast Letter 10-35 (FL 10-35), the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates a high probability of in-service noise exposure for the Veteran's MOS.  The Fast Letter also notes that "if the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event."  As such, it is conceded that the Veteran had exposure to hazardous noise in service.

The Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to hearing difficulty.  His December 1970 entrance and September 1972 separation reports of medical examination do not show a hearing loss disability as defined by 38 C.F.R. § 3.385, nor do such tests reveal any degradation in auditory acuity during service.

Following active service, available Army National Guard service treatment records dated from May 1980 to November 2001 contain audiological evaluation reports.  Such records dated from May 1980 to May 1988 do not show a hearing loss disability as defined by 38 C.F.R. § 3.385.  It is not until June 1992 that findings reveal evidence of a hearing loss disability under 38 C.F.R. § 3.385.

In this case, complete personnel records of the Veteran for his periods of active duty for training (ACDUTRA) and inactive duty for training (IDT) have not been obtained.  As such, it remains unclear as to the extent of exposure to acoustic trauma during the Veteran's 24 years of Army National Guard duty.  Specifically, while his testimony establishes noise exposure during his National Guard service, 
the record as currently constituted fails to indicate how many days of such National Guard duty falls under the category of "active service" under 38 C.F.R. § 3.6 for VA compensation purposes. 

On remand, all personnel records from the Veteran's unit, including a complete points summary (the dates the Veteran was on ACDUTRA, IDT and active duty) for service in the Army National Guard should be obtained.  If such a records are unavailable, the Veteran must be notified in accordance with the M21-1MR, Part I, Chapter 1, Section C, Topic 5, Parts (f)-(e). 

Additionally, in a February 2008 audiology examination report, a VA examiner concluded that as induction and separation examination reports had shown hearing within normal limits, it was not likely that hearing loss was due to active service noise exposure.  After reviewing the available active service and National Guard treatment records, in a February 2010 addendum, the examiner also concluded that due to the onset of tinnitus about 20 years following discharge from active duty, it was not likely due to active service military noise exposure.  The examiner also added that as the Veteran had worked in forestry for 30 years, it could not be determined if the 1992 hearing loss was due to National Guard or occupational noise exposure.   Following the completion of the foregoing development, the Veteran should be afforded a new VA examination, and the information as to the extent and duration of noise exposure of the Veteran during ACDUTRA and IDT from May 1980 to May 2004 should be provided to the VA examiner so that it may be considered in rendering an additional opinion as to the etiology of the current bilateral hearing loss and tinnitus. 

Accordingly, the case is REMANDED for the following action:

1.  The RO shall conduct an exhaustive search in order to secure a listing of the Veteran's periods of ACDUTRA and IDT from 1984 to 2004.

Such efforts must include contacting the Veteran asking that he provide the approximate dates and locations of his ACDUTRA and IDT. He should he also be requested to submit copies of all documents in his possession, such as pay documents, duty orders, line of duty determinations, etc., that may be capable of substantiating the nature and duration of his ACDUTRA and IDT from May 1980 to May 2004. 

Efforts must also include contacting the Veteran's National Guard unit so as to obtain a complete points summary (the dates the Veteran was on ACDUTRA, IDT and active duty) for the Veteran's service in the Army National Guard.

All records obtained shall be associated with the claims file.  A negative response shall be documented in the file and the Veteran notified in accordance with M21-1MR, Part I, Chapter 1, Section C, Topic 5, Parts (f)-(e). 

2.  The RO shall then schedule the Veteran for a VA examination so as to ascertain the precise nature and etiology of his asserted bilateral hearing loss and tinnitus.
The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination. 

The examiner must note that exposure to acoustic trauma is conceded as the Veteran's MOS is considered to have a high probability of in-service noise exposure.

After the completion of the examination and review of the record, the examiner is requested to opine as to the following: 

(a)  Is it at least as likely as not that the Veteran's current bilateral hearing loss disability had its onset in service, had its onset in the year immediately following active service, or is the result of acoustic trauma sustained during active duty from 1971 to 1973?

(b)  Is it at least as likely as not that the Veteran's current bilateral hearing loss disability had its onset during his periods of ACDUTRA or IDT, or is the result of acoustic trauma sustained during such periods of service?

(c)  Is it at least as likely as not that the Veteran's current tinnitus had its onset in service from 1971 to 1973, had its onset in the year immediately following active duty, or is the result of acoustic trauma sustained during active service.

(d)  Is it at least as likely as not that the Veteran's current tinnitus had its onset during ACDUTRA or IDT, or is the result of acoustic trauma sustained during such periods of service.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  

If the examiner is unable to provide the necessary opinions without resorting to speculation, he or she must provide reasons for this inability, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.

3.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.


						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


